Citation Nr: 0418575	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right foot or ankle injury.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the residuals of a right 
foot or ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1988.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
[The claim for service connection for residuals of a right 
foot or ankle injury was denied in a previous RO decision, 
which the veteran did not timely appeal.]  In December 2003, 
the veteran testified at a Travel Board hearing before the 
undersigned.  A transcript of that hearing is of record.

The issues of entitlement to service connection for residuals 
of a right foot or ankle injury, based on de novo review, and 
for a left hip disorder, to include as secondary to a right 
foot or ankle disorder, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  An unappealed September 1997 rating decision denied 
service connection for a right foot fracture, finding, 
essentially, that there was no evidence of a right foot 
fracture in service and no evidence of current residuals of 
such injury.  

2.  Evidence received since the September 1997 decision shows 
the veteran sustained a right ankle injury in service, has 
current diagnoses of a history of a healed right ankle 
fracture or sprain, and relates to unestablished facts 
necessary to substantiate the claim; considered by itself or 
together with previous evidence of record, it raises a 
reasonable possibility of substantiating the claim.   
CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for residuals of a right foot or ankle 
injury may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West  
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  It is significant to note that the VCAA 
revised VA duties to assist and notify, but that the enhanced 
duty to assist provisions do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f).  
Furthermore, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective for claims filed 
on or after August 29, 2001.  The instant claim to reopen was 
filed after that date, and the new definition applies.  

It appears VA has not fully complied with the mandates of the 
VCAA.  Specifically, the veteran was never apprised of the 
new definition of "new and material evidence," in the 
revised 38 C.F.R. § 3.156(a).  However, as the veteran is not 
prejudiced by the determination below, the Board finds no 
good reason to delay the decision in order to provide such 
notice.  

Factual Background, Law, and Analysis

The veteran asserts that he has residuals of a right foot or 
ankle injury in service.  The RO's last final denial of a 
claim for service connection for right foot disability was in 
September 1997, and was based, essentially, on findings that 
there were no evidence of a right foot fracture during 
service, no evidence of current residuals of such injury, and 
no evidence of continuity of treatment since service.  The 
veteran was notified of the decision in a September 1997 
letter; he did not appeal it.  The September 1997 decision is 
final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
new criteria apply.  The revised definition requires that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
defines material evidence as evidence, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

At the time of the September 1997 rating decision, the record 
included service medical records, which noted treatment for 
the following conditions:  a left ankle injury (August 1970); 
right ankle sprain (November 1970);  left foot injury (July 
and August 1977); and right foot contusions (May 1978 and 
December 1978).  The veteran's separation examination report 
noted treatment for a left ankle fracture in 1978.  The 
record in September 1997 did not include medical evidence of 
current residuals of a right foot injury in service or of 
right foot problems since service.   

Records received since the September 1997 rating decision 
include a July 2002 statement from the veteran asserting that 
the ankle fracture in service was on the right side, and that 
his report of medical history prior to separation mistakenly 
noted it as on the left.  Also added to the record is the 
report of an October 2002 VA examination of the feet which 
shows the veteran's service medical records revealed a right 
ankle injury in service identified as either a fracture or a 
sprain.  The diagnoses were bilateral pes planus with 
symptomatic arches and history of right ankle fracture and 
sprain, healed.	 

The Board finds that the additional evidence received since 
September 1997 is new, as it was not previously of record.  
Since this new evidence includes the report of a VA 
examination noting a right ankle sprain or fracture in 
service and current diagnoses including history of right 
ankle sprain and fracture, healed, it relates to previously 
unestablished facts necessary to substantiate the claim.  
Thus, it raises the reasonable possibility of substantiating 
the claim.  It is material to the matter of service 
connection for residuals of a right ankle or foot injury.  
See 38 C.F.R. § 3.156(a).  And as new and material evidence 
has been submitted, the claim of entitlement to service 
connection for the residuals of a right foot or ankle injury 
may be reopened.


ORDER

The appeal to reopen a claim of service connection for the 
residuals of a right foot or ankle injury is granted.



REMAND

While the October 2002 VA examination report provided 
material evidence that raises the reasonable possibility of 
substantiating the claim, to date, it has not been 
conclusively established that the veteran actually fractured 
his right ankle during service or that he presently has a 
right foot or ankle disability related to service.  He 
alleges that the report of medical history identifying the 
ankle fracture in service as being on the left was incorrect.  
The Board notes that no attempt has been made to verify (by 
X-ray) the allegation that the fracture was on the right.  
Hence, an examination is indicated. 

The veteran also asserts that his left hip arthritis is 
secondary to the residuals of a right foot or ankle injury.  
Since such claim is inextricably intertwined with that 
reopened, action on the claim must be deferred pending 
resolution of the reopened claim (and any additional 
development indicated).  

Accordingly, these matters are remanded for the following:

1.  The RO should ensure that all 
notification and development required by 
the VCAA is completed, in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and any interpretative Court 
decisions.  The veteran and his 
representative should have the 
opportunity to respond.

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for 
residuals of a right foot or ankle injury 
and a left hip disorder since his 
separation from service in February 1988.  
The RO should obtain complete copies of 
treatment records (those not already in 
the claims folder) from all identified 
sources.  

3.  The veteran should then be afforded 
a VA orthopedic examination to 
ascertain whether he has current right 
foot or ankle disability that is a 
residual of an injury in service and, 
if so (only), whether he has a left hip 
disability that is secondary to such 
disability.  The examination should 
include X-rays to determine whether 
there is bone pathology resulting from 
a past fracture of the right ankle.  
The claims folder must be available to, 
and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should note the January 1988 
report of medical history, and the 
October 2002 VA examination report, and 
specify whether the veteran at least as 
likely as not has any residuals of a 
right foot or ankle injury.  If so, the 
examiner should also opine whether the 
veteran has a current left hip 
disability that was caused or 
aggravated by the residuals of the 
right foot or ankle injury in service.  
The examiner should explain in detail 
the rationale for all opinions given.

4.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



